Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 28, 2020

                                    No. 04-19-00829-CR

                                    Jesus MONSIVAIS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR1685
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due May 18, 2020. No further extensions absent extenuating circumstances.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court